Citation Nr: 1115396	
Decision Date: 04/20/11    Archive Date: 05/04/11

DOCKET NO.  09-01 550	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office Center 
in Wichita, Kansas


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 50 percent for posttraumatic stress disorder.

2.  Entitlement to an effective date prior to September 26, 2006 for the grant of service connection for posttraumatic stress disorder.

3.  Entitlement to a total disability evaluation based on individual unemployability.


REPRESENTATION

Veteran represented by:	Kenneth M. Carpenter, Attorney at Law


ATTORNEY FOR THE BOARD

S. Pflugner
INTRODUCTION

The Veteran served on active duty from January 1968 to January 1971.  This matter comes before the Board of Veterans' Appeals (Board) on appeal of an August 2007 rating decision issued by the Department of Veterans Affairs (VA) Regional Office in Portland, Oregon.  During the pendency of this appeal, the Veteran's claims file was transferred to the Regional Office in Wichita, Kansas (RO).

Evidence associated with the Veteran's claims file during the pendency of this appeal reasonably raised the issue of entitlement to a total disability evaluation based on individual unemployability (TDIU).  As such, this claim is properly before the Board.  See Rice v. Shinseki, 22 Vet. App. 447, 453 (2009); see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  

The appeal is remanded to the RO.


REMAND

In September 1985, the Veteran submitted a claim of entitlement to service connection for posttraumatic stress disorder (PTSD), which was ultimately denied by the Board in June 1986.  The Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD in October 1986.  The Board denied this claim in October 1987.

In September 2006, the Veteran submitted a claim to reopen the issue of entitlement to service connection for PTSD.  In August 2007, the Veteran's claim was reopened, service connection was granted for PTSD, and a 50 percent rating was assigned thereto, effective September 26, 2006.  The Veteran submitted a notice of disagreement, seeking a higher initial rating for his service-connected PTSD and an earlier effective date for the grant of service connection for PTSD.

In support of his September 2006 claim to reopen, the Veteran submitted service records obtained by him from the U.S. Armed Services Center for Unit Records Research.  Specifically, the Veteran submitted a May 1969 Operational Report, Lesson Learned, from the 23rd Infantry Division for the period ending April 30, 1969.  This report demonstrated that Chu Lai, Republic of Vietnam, received 11 indirect fire attacks by opposing forces on February 23, 1969.  Chu Lai was the base camp for the 335th Transportation Company.  The Veteran's personnel records demonstrated that he was stationed with the 335th Transportation Company from August 1968 to August 1969.  As one of his inservice stressors, the Veteran claimed that he received rocket attacks while serving in Chu Lai.

Generally, if VA receives or associates with a veteran's claims file relevant official service department records that existed and had not been previously associated with the claims file when VA first decided a claim, VA will reconsider the veteran's original claim.  38 C.F.R. § 3.156(c)(1) (2010).  

Here, the Board finds that the May 1969 Operational Report is a relevant official service department record.  38 C.F.R. § 3.304(f) (2010).  Further, given that it is dated in May 1969, there is no indication that the report was not in existence at the time of the Veteran's initial service connection claim for PTSD.  See Ashley v. Derwinski, 2 Vet. App. 307, 309 (1992) (holding that there is a presumption of regularity of government process that can only be rebutted by clear evidence to the contrary).  Moreover, the report had not been previously associated with the Veteran's claims file.  Id.

Based on the above, the RO should have reconsidered the Veteran's original claim of entitlement to service connection for PTSD in August 2007 instead of simply reopening it.  38 C.F.R. § 3.156(c).  The RO reopening and not reconsidering the Veteran's claim is significant because the effective date analysis for the grant of entitlement to service connection for the Veteran's PTSD was limited by 38 C.F.R. § 3.400 (2010).  Generally, 38 C.F.R. § 3.400 restricts the effective date assignable to reopened claims to the date that the claim to reopen was received by VA or the date entitlement to the underlying disability arose, whichever is later.  However, in cases where an award is based all or in part on records described in 38 C.F.R. § 3.156(c)(1), the effective date of that award will be the date entitlement arose or the date VA received the previously denied claim, whichever is later.  Id. at (3); see Id. at (4).  As discussed above, the May 1969 Operational Report served to verify one of the Veteran's claimed inservice stressors.  Thus, the August 2007 grant of entitlement to service connection for PTSD was based in part on that report.  As such, the Board finds that a remand is warranted in order for the RO to determine the effective date assignable to the grant of entitlement to service connection for PTSD pursuant to 38 C.F.R. § 3.156(c)(3) and (4).

Pursuant to the Veteran's September 2006 claim, he underwent a VA examination in May 2008 to ascertain the severity of his service-connected PTSD.  Subsequently, the Veteran stated that he was unable to discuss certain symptoms associated with his PTSD due to the presence of prison personnel.  Further, the Veteran asserted that his PTSD symptoms had worsened since the May 2008 VA examination.  As such, the Board finds that a remand to afford the Veteran another VA examination is warranted.  See Green v. Derwinski, 1 Vet. App. 121, 124 (1991)(holding that VA's duty to assist includes providing a thorough and contemporaneous medical examination).

Because of the Veteran's incarcerated status, the typical procedures for scheduling an examination will likely not be adequate in this case.  Regardless, the duty to assist incarcerated Veterans requires VA to tailor its assistance to meet the peculiar circumstances of confinement, as such individuals are entitled to the same care and consideration given to their fellow veterans.  Wood v. Derwinski, 1 Vet. App. 190, 193 (1991); Bolton v. West, 8 Vet. App. 185, 191 (1995).

The determination of whether the Veteran is entitled to TDIU is part and parcel of the determination of the initial rating for PTSD.  Rice, 22 Vet. App. at 453; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749.  All issues "inextricably intertwined" with the issue certified for appeal, are to be identified and developed prior to appellate review.  Harris v. Derwinski, 1 Vet. App. 180 (1991).  As the issue of TDIU is "intertwined" with the issue of entitlement to an increased initial rating for PTSD, but was not addressed by the RO, the claim is remanded to the RO in accordance with the holding in Harris for development.

Accordingly, the case is remanded for the following action:
1.  The RO must provide notice and assistance to the Veteran with respect to his claim of TDIU.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2010); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2010).

2.  The RO must undertake all reasonable measures to afford the Veteran an examination to determine the current severity of his service-connected PTSD.  The RO must confer with prison authorities to determine whether such an examination at the prison is feasible.  See M21-1MR, Part III.iv.3.A.11.d.  The claims file, treatment records and this remand must be made available to and reviewed by the examiner.  The examiner must perform any test or studies deemed necessary for accurate assessment.  The examiner must comment upon the presence or absence, and the frequency or severity of the following symptoms due to PTSD: flattened affect; circumstantial, circumlocutory, or stereotyped speech; difficulty in understanding complex commands; impairment of short- and long- term memory (e.g. retention of only highly learned material, forgetting to complete tasks); impaired judgment; impaired abstract thinking; disturbances of motivation or mood; suicidal ideation; obsessional rituals which interfere with routine activities; intermittently illogical, obscure, or irrelevant speech; near-continuous panic or depression affecting the ability to function independently, appropriately, or effectively; impaired impulse control (such as unprovoked irritability with periods of violence); spatial disorientation; neglect of personal appearance and hygiene; difficulty in adapting to stressful circumstances (including work or a worklike setting); gross impairment in thought processes or communication; persistent delusions or hallucinations; grossly inappropriate behavior; persistent danger of hurting self or others; intermittent inability to perform activities of daily living (including maintenance of minimal personal hygiene); disorientation to time or place; and memory loss for names of close relatives, own occupation, or own name.

The examiner must enter a complete multiaxial evaluation, and assign a Global Assessment of Functioning score together with an explanation of what the score represents in terms of the Veteran's psychological, social, and occupational functioning.  

The examiner must elicit from the Veteran, and record for clinical purposes, a full work and educational history.  Based on the review of the claims file, the examiner must provide an opinion as to whether the Veteran is unable to obtain or retain employment due only to his service-connected PTSD, consistent with his education and occupational experience, irrespective of age and any other disorders.

A complete rationale for all opinions must be provided.  If the examiner cannot render an opinion without resorting to mere speculation, the examiner must thoroughly explain why an opinion would require speculation.  The report prepared must be typed.

3.  Once the above actions have been completed, the RO must re-adjudicate the Veteran's claims on appeal.  With regard to the Veteran's claim for an effective date prior to September 26, 2006, for the grant of service connection for PTSD, the RO must consider 3.156(c)(1) in setting the effective date for the grant of service connection.  If any benefit remains denied, a supplemental statement of the case must be provided to the Veteran and his representative.  After they have had an adequate opportunity to respond, the appeal must be returned to the Board for appellate review.

No action is required by the Veteran until he receives further notice; however, the Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).



_________________________________________________
JOY A. MCDONALD
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2010).

